IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                            Assigned on Briefs May 23, 2014

          IN RE ADOPTION OF JOSHUA M. M. AND ZACHARY M.

              An Appeal from the Circuit Court for Montgomery County
                           No. MC CC CV SA12-0779


                  No. M2013-02513-COA-R3-PT - Filed July 28, 2014


                             SEPARATE CONCURRENCE

       In concur fully in the termination of the parents’ parental rights on the ground of
persistent conditions. I write separately to state my disagreement with the majority’s
conclusion that consideration of the remaining termination grounds–abandonment by willful
failure to visit and abandonment by willful failure to support–is somehow rendered
unnecessary in light of the parents’ ostensible failure to challenge the finding of persistent
conditions.

Our Supreme Court stated in In re Angela E., 303 S.W.3d 240, 251 n.14 (2010):

       Consistent with the same policies–that is, the importance of permanently
       placing children and the just, speedy resolution of cases–the Court of Appeals
       should likewise review the trial court’s findings of fact and conclusions of law
       as to each ground for termination, even though the statute only requires the
       finding of one ground to justify terminating parental rights. See In re
       Giorgianna H., 205 S.W.3d 508, 517 (Tenn. Ct. App. 2006) (citing In re
       D.L.B., 118 S.W.3d 360, 367 (Tenn. 2003)). The Court of Appeals’ thorough
       review of all grounds decided by the trial court will prevent unnecessary
       remands of cases that we hear in this Court.

(emphasis added). The Supreme Court’s directive has not been limited in the way now
suggested by the majority opinion. In light of the Court’s express instruction, I disagree with
the majority’s conclusion that consideration of each termination ground is unnecessary.




                                                          ALAN E. HIGHERS, P.J., W.S.